IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

*

UNITED STATES OF AMERICA *
v. | * CRIMINAL NO. JKB-96-00399
DANIEL HILL, *
Defendant. *
a a a
MEMORANDUM

In 1998, Daniel Hill was one of eight defendants convicted in relation to a Baltimore-based
drug operation involving crack cocaine and heroin. Hill received a mandatory life sentence. Hill
has now served 23 years in prison and seeks a reduction of his sentence under the First Step Act
of 2018, (Mot. Reduced Sentence, ECF No. 605.) The Government opposes the motion. (Opp’n
Mot. Reduced Sentence, ECF No. 614.)

For the reasons set forth below, the Court concludes that Hill is eligible to be considered

| for a sentence reduction under the First Step Act. Before deciding whether such a reduction is
warranted, the Court will require additional briefing.
Z. Factual Background |

In 1997, Hill was one of eight individuals charged in relation to a drug operation in the
Westport Public Housing Project in Baltimore, Maryland! (Superseding Indictment, ECF No.
158; PSR{5.) Ajury found Hill guilty of three counts: conspiracy to distribute crack cocaine and

heroin in violation of 21 U.S.C. § 846 (Count One), distribution of crack cocaine in violation of

 

1 Another defendant in the case, Kevin Jones, has also moved this Court for a sentence reduction under the
First Step Act. (ECF No. 604.)
21 ULS.C. § 841(a)(1) (Count Four), and distribution of crack cocaine within one thousand feet of —
a school in violation of 21 U.S.C. § 860 (Count Five). (ECF No. 357.) With respect to Count One,
the jury did not make a determination as to the quantity of drugs involved ‘in the conspiracy or
whether the conspiracy involved crack, heroin, or both. (/d.)
At sentencing, Judge Andre Davis determined by a preponderance of the evidence that 53
kilograms of crack cocaine and 30 kilograms of heroin were attributable to Hill. United States v.
‘Holland, 59 F. Supp. 2d 492, 528 (D. Md. 1998). These quantities exposed Hill to a statutory
range of imprisonment of ten years to life. (PSR { 36.) Judge Davis also concluded by a
preponderance of the evidence that the leader of the conspiracy, Dwayne Holland, had committed
a murder in furtherance of the conspiracy, and that this murder was reasonably foreseeable to Hill,
who allegedly attempted to intimidate a witness to the murder and influence her communications
with law enforcement. Holland, 59 F. Supp. 2d at 537. Judge Davis applied the murder guideline,
U.S.S.G. § 2A1.1, and assigned a base offense level of 43. Jd. at 536. He also found several
enhancements were appropriate: a 2-level weapons enhancement, a 2-level enhancement for
obstruction, and a 4-level role enhancement because Hill oversaw the crack cocaine portion of the
operation. Jd. at 540, 543. Hill, who was assigned criminal history category II, faced a pre-Booker
mandatory guideline range of life. (PSR { 30.) On September 3, 1998, Judge Davis sentenced
Hill to life without parole.2 (ECF No. 435.)
The United States Court of Appeals for the Fourth Circuit affirmed Hill’s conviction and

sentence on July 17, 2001. United States v. Montgomery, 262 F.3d 233 (4th Cir. 2001).

Il. First Step Act Eligibility

 

2 Judge Davis, who has retired from the bench, submitted a letter in support of Hill’s motion for a sentence
reduction. (Davis Letter, ECF No. 605-1.) In the letter, Judge Davis stated that he “never would have sentenced [Hill]
to life imprisonment if [he] had had the opportunity to sentence [him] in accordance with the Fair Sentencing Act.”
(Id. at 2.) m

2
The First Step Act of 2018 was part of an effort by Congress “to correct earlier statutes’
significant disparities” in the treatment of crack cocaine and powder cocaine. United States vy.
Wirsing, 943 F.3d 175, 176-77 (4th Cir. 2019), as amended (Nov. 21, 2019). This effort dated
back to 2010 when Congress enacted the Fair Sentencing Act, which increased the quantities of
crack cocaine that triggered mandatory minimums; in relevant part, Section 2 of the act reduced
the crack-to-powder ratio from 100-to-1 to 18-to-1. Fair Sentencing Act, Pub. L. No. 111-220,
124 Stat. 2372 (2010); Dorsey v. United States, 567 US. 260, 269 (2012). However, until the
passage of the First Step Act, these more lenient sentencing provisions were largely unavailable to
those who had committed offenses prior to August 3, 2010. United States v. Black, 737 F.3d 280,
286-87 (4th Cir. 2013). The First Step Act changed that by providing that a sentencing court
“may, on motion of the defendant, the Director of the Bureau of Prisons, the attorney for the
Government, or the court, impose a reduced sentence as if section(] 2... of the Fair Sentencing
Act of 2010 were in effect at the time the covered offense was committed.” First Step Act, Pub.
L. No. 115-391, 132 Stat. 5194, 5222 (2018). Section 404(c) of the First Step Act prescribed two
limits: a defendant would not be eligible for a sentence reduction where the original sentence was
imposed “in accordance” with the Fair Sentencing Act, or where the defendant had already filed a
motion under the First Step Act and it had been denied on the merits. Id. § 404(c).

After the passage of the First Step Act, disputes quickly arose as to who was eligible for a
sentence reduction and specifically, what constituted a “covered offense” under the act. The
Fourth Circuit addressed the issue in United States v. Wirsing, where it concluded that in
determining whether an offense was “covered,” courts should look to the statute of conviction—
specifically whether the statutory penalties for that offense were modified by the Fair Sentencing

Act—rather than to the conduct (or drug quantities) underlying the conviction. 943 F.3d at 185—
86. The court explained that this broad approach to eligibility was warranted because Congress
did not intend for there to be a “complicated and eligibility-limiting determination at the ‘covered
offense’ stage of the analysis.” /d. at 186.

The parties dispute whether Hill is entitled to a sentence reduction on Counts One and
Five? The Court addresses each count in turn, |

i. Count One

Hill offers two theories as to why his conviction for conspiracy to distribute crack cocaine
and heroin under 21 U.S.C. § 846 [21 U.S.C. § 841(b)(1)(A)G) & 841(b)(1)(A)Gii)] is a “covered
offense.” (PSR § 36.) His first theory is that for the purposes of First Step Act eligibility, the
Court should conclude he was convicted under Count I only of conspiracy to distribute crack
cocaine—a clearly “covered offense” under the First Step Act. (Mot. Reduced Sentence at 10-
11.) -Hill contends that Judge Davis’s factfinding at sentencing regarding the quantities of drugs
involved in the conspiracy—factfinding which increased the statutory maximum Fill was facing
from 20 years to life—was unconstitutional under the later-decided Apprendi v. New Jersey, 530
U.S. 466, 490 (2000) (“any fact that increases the penalty for a crime beyond the prescribed
statutory maximum must be submitted to a jury, and proved beyond a reasonable doubt.”). In
2001, on direct appeal, the Fourth Circuit agreed the approach used at Hill’s sentencing violated
Apprendi, but decided the error was harmless as there was “uncontested and overwhelming”
evidence in the record to support Judge Davis’s findings regarding drug type and quantities..
Montgomery, 262 F.3d at 252. Even if this error was previously harmless, Hill asserts, that is not

a reason now to “double-down on [the] unconstitutional findings in applying the First Step Act.”

 

3 The parties do not address whether Hill is entitled to a sentence reduction on Count IV. The Court assumes
this is because the statute of conviction for Count IV was 21 U.S.C. § 841(b)(1)(C), which has a maximum term of
imprisonment of 20 years, and Hill has already served 23 years. (PSR { 37.)

4
| (Reply at 9 (quoting United States v. Williams, 402 F. Supp. 3d 442, 448 (N.D. Il. 2019)), ECF

No. 620.) Instead, Hill argues, the Court should set aside Judge Davis's findings and conclude the

conviction is ambiguous as to whether it involved crack cocaine, heroin, or both, and in this
ambiguity, apply the rule of lenity, Under such an approach, the Court would assume Hill was.
convicted only of conspiracy to distribute crack cocaine under § 841(b)(1)(iii)—a provision clearly

modified by the Fair Sentencing Act—and Hill would be eligible for relief. A number of district

courts have followed this approach where, as here, the jury never made findings regarding the type

or quantity of drugs underlying the conviction. See, e.g., United States v. Carrie, CMC-09-930-

04, 2019 WL 3493832, at *2 (D.S.C. Aug. 1, 2019) (concluding the defendant was convicted of a

“covered offense” where it was unclear whether he had pled guilty to conspiracy to distribute crack

cocaine, powder cocaine, or both).

The Court concludes this approach provides a viable path to eligibility, The Government’s
main objections center on if and how Apprendi applies in First Step Act proceedings, but none of
its arguments are availing. (Opp’n Mot. Reduced Sentence at 7-8.) First, as for if Apprendi
applies, the Government cites United States v. Sanders, 247 F.3d 139, 141 (4th Cir. 2001) for the |
contention that Apprendi “does not apply retroactively on. collateral review.” Ud.) But as Hill
points out, this is not collateral review, and numerous district courts have held Apprendi applies in
First Step Act proceedings. See, €.g., United States v. Smith, 379 F. Supp. 3d 543, 546 (WD. Va.
2019) (“[A]lthough Apprendi and Alleyne are not retroactively applicable on collateral review, this
court joins other courts in finding that their holdings are applicable in the context of the First Step
Act.”); see also Mot. Reduced Sentence at 18-19 (collecting cases holding the same). The

~ Government also contends that even if Apprendi applies, it cannot serve as.a basis for concluding

that Hill was convicted only of distributing crack cocaine, as the Fourth Circuit “already rejected

 
_ an Apprendi claim on Petitioner’s direct appeal.” (Opp’n Mot. Reduced Sentence at 7.) But the
Fourth Circuit’s conclusion that the prior Apprendi error was harmless does not authorize this
Court to continue propounding that error moving forward. See United States v. Stone, No. DCN-
96-403, 2019 WL 2475750, at *2 (N.D. Ohio June 13, 2019), appeal dismissed, No. 19-3665, 2019
WL 5208846 (6th Cir. Sept. 25, 2019) (“The First Step Act neither directs nor implies that the
Court should perpetuate the application of an unconstitutional [Apprendi violation] when
determining a new sentence ... .”). .Because the Apprendi violation cannot be ignored in
determining First Step Act eligibility, the Court agrees that Hill has a plausible argument that his
conviction should be construed as involving only crack cocaine. However, even if the Court did
not resolve this question in Hill’s favor (which it does), the Court also concludes that Hill is eligible
to be considered for a sentence reduction on this count under his second theory, which rests on
different grounds.

Hill’s second theory of eligibility is that even ifhe was convicted of conspiracy to distribute
both heroin and crack cocaine in Count One, he is stiil eligible for a sentence reduction on that
count because part of the conviction involves a “covered offense.” (Mot. Reduced Sentence at
11.) A number of | district courts have concluded that a conviction on a count involving crack
cocaine and other drugs is a “covered offense.” See, e.g., United States v. Medina, No. SRU-05-
58, 2019 WL 3766392, at *1 (D. Conn. Aug. 9, 2019) (deeming a defendant eligible for a reduction
under the First Step Act where he was convicted on a count of conspiracy with intent to distribute
50 grams or more of crack cocaine and 5 kilograms or more of powder cocaine); United States vy.
Zapata-Vicente, JAG-01-00061, ECF No. 159 at *5-6 (E.D. Va. Aug. 8, 2019) (deeming a
defendant eligible for a reduction under the First Step Act where he was convicted on a count of

conspiracy to distribute 50 grams or more of crack cocaine and 5 kilograms or more of powder
 

cocaine), The Fourth Circuit, along with some other district courts, has reached the opposite
conclusion in several short, unpublished decisions. See, e.g., United States v. Holman, 783 F.
App’x 289 (4th Cir. 2019) (affirming the district court’s denial of relief under the First Step Act
where the defendant pled guilty to conspiracy to possess and distribute 50 grams of crack cocaine
and 5 kilograms of powder cocaine); United States v. Mendoza, 776 F. App’x 170 (4th Cir. 2019)
(reaching the same conclusion where the defendant pled guilty to conspiracy to distribute crack
cocaine, powder cocaine, and. marijuana).

Although the persuasive authority regarding this theory cuts both ways, the most relevant
authority is Wirsing, which is the Fourth Circuit’s most recent, binding exploration of the
parameters of a “covered offense.” 943 F.3d 175. Although Wirsing did not directly speak to
whether convictions involving multiple drugs are “covered offenses,” its pronouncement about the
scope of a “covered offense” was unquestionably broad: “any inmate serving a sentence for pre-
August 3, 2010 violations of 21 U.S.C. § 841(b)(1)(A)(iii) or (B)Gii) . .. is serving ‘a sentence for:
a covered offense’ and may seek a sentence reduction under the First Step Act.” Jd. at 185 . Here,
Hill’s conviction under Count One included a violation of 841(b)(1)(A) Git). (PSR 7 36.) Under
the plain language of Wirsing—and that opinion’s directive that there should not be a “complicated
and eligibility-limiting determination at the ‘covered offense’ stage of the analysis”—Hill’s
conviction for conspiracy to distribute crack cocaine and heroin is a “covered offense” under the
First Step Act. See id. at 186.

2. Count Five
Hill also contends that he is eligible for a sentence reduction on his conviction for

distribution of crack cocaine within one thousand feet of a school in violation of 21 U.S.C. § 860

 
(Count Five). (Mot. Reduced Sentence at 12.) The Government did not address whether Hill is
entitled to a sentence reduction on this count.

Mill offers two theories to support his contention. The first theory is that a violation of §
860 is a “covered offense” under the First Step Act. The second theory is that because Count One
is a “covered offense,” Hill is also eligible for a reduction on Count Five under the sentencing
package doctrine,

The Court concludes Hill is entitled to a reduction on Count Five under the second theory,
so it will not address the first. Under the sentencing package doctrine, when a district court
reconsiders a sentence for one count, it can reconsider sentences for other counts. See United
States v. Ventura, 864 F.3d 301, 309 (4th Cir. 2017) (The sentencing package doctrine accounts
for the holistic approach that a district court should employ when sentencing a defendant convicted
of multiple offenses.”). Here, the counts Hill was convicted of were grouped at sentencing
pursuant to U.S.S.G. § 3D1.2, as they were all related to the same underlying conduct. (PSR J
12.) Several district courts have concluded that where such grouping occurred at sentencing, a .
court can, in considering a First Step Act motion, reduce the sentence on all of the counts ina
group if one of them qualifies as a “covered offense.” See United States v. Harmer, CCB-03-0216,
ECF No. 113 (D. Md. Oct. 9, 2019); United States v. Black, 388 F. Supp. 3d 682, 688 (E.D. Va.
2019). Applying that logic here, because Hill’s convictions were grouped at sentencing and he is
‘entitled to be considered for a sentence reduction on Count One, the Court can also consider
whether a reduction is appropriate on Count Five.

Hf, Section 404(c) Limits
In terms of eligibility, the only remaining question is whether either of the limits under §

404(c) of the First Step Act apply here. These two limits preclude eligibility where a defendant’s
original sentence was . imposed “in accordance” with the Fair Sentencing Act, and where the

defendant has already filed a motion under the First Step Act and it has been denied on the merits.

fd. § 404(c). The second limitation clearly does not apply, as this is Hill’s first motion under the

First Step Act. The Government’s position as to whether the first limitation applies is not entirely .
clear. At the end of its brief, the Government contends that Hill is not eligible for relief because

his guidelines range was determined by the murder guideline, which was not affected by the First

Step Act. (Opp’n Mot. Reduced Sentence at 10-11.) The Government does not explain how this*
argument fits in with the relevant legal framework, but the Court interprets this as an argument

that Hillis barred from relief under 404(c) because he was sentenced “in accordance” with the Fair

Sentencing Act. However, Wirsing squarely rejected the argument ‘that eligibility hinges on

whether a petitioner’s sentencing guidelines have changed as a result of the Fair Sentencing Act

or the First Step Act. See Wirsing, 943 F.3d at 183-85, And courts in this district routinely find

an individual eligible for a sentence reduction even if the guidelines have not changed. See, e.g.,

United States v. Mack, PIM-09-0247, ECF No. 136 at *6 (D. Md. Dec. 20, 2019) (reducing the

defendant’s sentence under the First Step Act even though his guidelines range was unchanged

upon retroactive application of the Fair Sentencing Act) United States v. Trotman, GLR-10-0266,

ECF No. 285 at *2 (D. Md. Oct. 29, 2019) (same). Therefore, the Court concludes that neither

limitation applies here.

In sum, the Court concludes Hill is entitled to be considered for a sentence reduction:
Before considering whether a reduction is appropriate, however, the Court requires more focused
briefing on the process of considering a sentence reduction, Although the parties have previewed
their positions with respect to this process, their positions were at times mixed with their arguments

regarding eligibility. Now that the question of eligibility is resolved, the parties should concisely |
articulate their positions with respect to the following: which statutory range applies, which
sentencing guideline(s) are implicated, and what evidence the Court can consider without violating
Apprendi and its progeny. The additional briefing should not be treated as an opportunity to
relitigate the question of eligibility.
| IV. Conclusion

For the foregoing reasons, the Court concludes Hill is eligible to be considered for a
sentence reduction under the First Step Act. It will order additional briefing on the schedule set

forth in the accompanying order.
DATED this 24 day of February, 2020.

BY THE COURT:

LD ame Uh fdr

James K. Bredar
Chief Judge

 

10
